                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION

 In Re:                                           Case No. 19-10624-jps

 Elgin D. Waller                                  Chapter 13

 Debtor.                                          Judge Jessica E. Price Smith

                                  NOTICE OF APPEARANCE

       Now comes Jon J. Lieberman, an attorney admitted to practice in the U.S. Bankruptcy
Court, Northern District of Ohio, and enters an appearance on behalf of Home Point Financial
Corporation (‘Creditor’), in the above captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor

                                 CERTIFICATE OF SERVICE

I certify that on February 12, 2019, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Keith L. Borders, Debtor’s Counsel
          kblaw123@gmail.com

          Lauren A. Helbling, Trustee
          ch13trustee@ch13cleve.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov




19-10624-jps       Doc 12    FILED 02/12/19      ENTERED 02/12/19 12:18:47            Page 1 of 2
And by regular U.S. Mail, postage pre-paid on:

       Elgin D. Waller, Debtor
       15302 Lakeshore Blvd.
       Cleveland, OH 44110
                                                 /s/ Jon J. Lieberman
                                                 Jon J. Lieberman (0058394)
                                                 Attorney for Creditor




19-10624-jps     Doc 12    FILED 02/12/19        ENTERED 02/12/19 12:18:47    Page 2 of 2
